Order modified by reducing the counsel fee to $2,500 ami, as so modified, affirmed. The amount allowed is excessive. Present — Dore, J. P., Cohn, Callahan, Van Voorhis and Breitel, JJ.; Van Voorhis and Breitel, JJ., dissent and vote to deny the motion for counsel fee on the grounds (1) that plaintiff does not need a counsel fee in order to prosecute the action, in view of the fact that defendant has already established a trust fund of $300,000 for her benefit, and plaintiff possesses other assets in addition, and (2) that she has not shown sufficient probability of success. [Bee post, p. 882.]